Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

I. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 05/06/2022, in which:claims 1 and 8 are amended; claims 3-4 are cancelled; and the rejections of the claims are traversed. Claims 1-2 and 5-9 are currently pending and an Office Action on the merits follows. 



II. ALLOWABLE SUBJECT MATTER
Claims 1-2 and 5-7 are allowable because the cited references do not disclose “wherein the reflecting mirror reflects the light emitted from the aerial display area upward, and the display surface faces the aerial imaging element apparatus in a front direction, and the aerial imaging element is positioned above the reflecting mirror and images the aerial display image toward the front direction”.





III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US 20140362448 in view of Di Censo et al US 20150245017 and further in view of Sugiyama US20110074657.

Consider claim 8. Yamada discloses a fig 1 display device 10 an aerial display device for mounting in a vehicle [0031-0032] display device mounted inside vehicle see fig 1, comprising:
 a display panel including a display surface that emits images as light [0033] the projectors 22 and 24 can be LCD or LED based display or an OLED based display. Also see fig 2 where display 24 is behind gauges 32 in instrument panel [0039], the display surface being divided into a screen display area and an aerial display area located next to each other fig 1 and fig 2 34a is the aerial display area and 24 is displaying the screen display area; and 
a reflector fig 1 fig 2 reflection unit 30 34b. arranged to receive the light emitted from the aerial display area fig 1 and fig 2 34a is the aerial display area and 24 is displaying the screen display area, the reflector including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area fig 1 fig 2 reflection unit 30 34b.
and the display surface faces the reflector in a front direction (see fig 2 display surface of display 22 faces the reflector 30 34b) and the reflector images the aerial display image toward the front direction (see fig 2 images is reflected towards the windshield 16).

Yamada does not explicitly disclose a display panel including a display surface that emits images as light
Di Censo however disclose a display panel including a display surface that emits images as light see [0029] fig 2C where 212 213 are displayed on screen display area and 117 and 211 is displayed in aerial display area.
Yamada contains a "base" device/method of a display for an interior of a vehicle.  Di Censo contains a "comparable" device/method of a display for an interior of a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Di Censo could have been applied in the same way to the "base" device/method of Yamada and the results would have been predictable and resulted in a display panel including a display surface that emits images as light.  Furthermore, both Yamada and Di Censo use and disclose similar functionality (i.e., presenting information to a driver of a vehicle in the dashboard area) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Di Censo also provide the benefit of displaying occluded objects in a display area which falls within a FOV of the driver fig 1A-1E. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yamada as modified by Di Censo do not explicitly disclose a reflector array and the reflector array including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area. wherein the plurality of reflective mirror elements reflects the light emitted form the aerial display area upward,

Sugiyama however discloses a reflector array and the reflector array including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area see fig 1 element 6 floating image 5 and fig 5a-5b [0033] dihedral corner reflector array [0050-0052] mirror surfaces. wherein the plurality of reflective mirror elements reflects the light emitted from the aerial display area upward (see fig 2 where reflector array 6 reflects light upward towards 7 and then frontwards towards a driver)
Yamada as modified by Di Censo contains a "base" device/method of a display for an interior of a vehicle.  Sugiyama contains a "comparable" device/method of a display for an interior of a vehicle that has been improved in the same way as the claimed invention.  The known "improvement" of Sugiyama could have been applied in the same way to the "base" device/method of Yamada as modified by Di Censo and the results would have been predictable and resulted in a reflector array and the reflector array including a plurality of reflective mirror elements that form the light received from the aerial display area as an aerial display image in midair next to the aerial display area. wherein the plurality of reflective mirror elements reflects the light emitted from the aerial display area upward. Furthermore, both Yamada as modified by Di Censo and Sugiyama use and disclose similar functionality (i.e., presenting information to a driver of a vehicle in the dashboard area) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the teachings of Sugiyama also provide the benefit of freely displaying virtual objects inside and outside of the vehicle [0007] [0027]. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Consider claim 9. Yamada as modified by Di Censo and Sugiyama discloses a vehicular aerial display system for a vehicle, comprising: 
a vehicular dashboard Yamada [0031] dashboard 20 fig 1; 
the aerial display device of claim 8 mounted in the vehicular dashboard and oriented such that the display panel faces a rear direction of the vehicle Yamada [0031] display an area for operator of the vehicle e.g. driver or passenger and is located  inside dashboard [0032] can be viewed behind the steering wheel; and 
a steering wheel attached to the vehicular dashboard Yamada fig 1, the steering wheel including a rim portion Yamada fig 1, wherein when the aerial display device is viewed from the rear direction of the vehicle Yamada [0031] display an area for operator of the vehicle e.g. driver or passenger and is located  inside dashboard:
the rim portion of the steering wheel is disposed in front of the aerial display area of the display panel Yamada fig 1 and fig 2. Also see Di Censo fig 2C, the aerial display area is disposed above the rim portion of the steering wheel, and the screen display area is disposed below the rim portion of the steering wheel Yamada fig 1 and fig 2. Also see Di Censo fig 2C.
Motivation to combine is similar to motivation of claim 8.


IV. RESPONSE TO ARGUMENTS

Applicant's arguments have been fully considered but are moot in view of the new grounds of rejection.
The Applicant argues that claim 8 is allowable because it includes the allowable subject matter of claim 4.

The Office however respectfully disagrees. The newly added limitations have been addressed by Sugiyama as shown in the updated rejection above.  In contrast to allowable claim 1, claim 8 does not disclose a reflecting mirror and does not disclose that the reflector array (aerial imaging element) positioned above the reflecting mirror.  
For at least these reasons the cited references still read on the claimed invention.






IV.CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110075267 Sugiyama discloses dihedral reflector array in a  vehicle instrument display device

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692

/IBRAHIM A KHAN/ 05/17/2022Primary Examiner, Art Unit 2692